 


WARRANT




NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.


COMPOSITE TECHNOLOGY CORPORATION


Warrant To Purchase Common Stock


Warrant No.:  2011-03__
Date of Issuance: March ___, 2011 (“Issuance Date”)


Warrant Shares: This Warrant shall be exercisable for __________ shares of
Common Stock (as defined below)




COMPOSITE TECHNOLOGY CORPORATION, a Nevada corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged ___________________ the registered holder
hereof or its permitted assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company, at the Exercise Price (as
defined below) then in effect, upon surrender of this Warrant to Purchase Common
Stock (including any Warrants to Purchase Common Stock issued in exchange,
transfer or replacement hereof, the “Warrant”), at any time or times on or after
the date hereof, but not after 5:00 p.m., Pacific time, on the Expiration Date
(as defined below), the number of validly issued, fully paid and nonassessable
shares of Common Stock (as defined below) determined in accordance with Section
1(a) below (the “Warrant Shares”).  Except as otherwise defined herein,
capitalized terms in this Warrant shall have the meanings set forth in Section
12.  This Warrant is granted in connection with a Loan Agreement, dated as of
March _____, 2011, by and between the Company and the Holder (the “Loan
Agreement”).
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
1.      EXERCISE OF WARRANT.
 
(a)           Warrant Shares. This Warrant shall be exercisable for _________
shares of Common Stock (as defined below) (the “Warrant Shares”).
 
(b)           Mechanics of Exercise.  Subject to the terms and conditions
hereof, this Warrant may be exercised by the Holder on any day on or after the
date hereof, in whole or in part, by (i) delivery of a written notice, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant and (ii)  payment to the Company of an amount
equal to the Exercise Price multiplied by the number of Warrant Shares as to
which this Warrant is being exercised (the “Aggregate Exercise Price”) in cash
or wire transfer of immediately available funds or (iii) if applicable under a
cashless exercise in the manner described in section 1.(d) below in writing by
designating the warrants wished to be exercised in this manner.  The Holder
shall not be required to deliver the original Warrant in order to effect an
exercise hereunder.  Execution and delivery of the Exercise Notice with respect
to less than all of the Warrant Shares shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares.  On or before the
third Business Day following the date on which the Company has received each of
the Exercise Notice and the Aggregate Exercise Price (the “Exercise Delivery
Documents”), the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of the Exercise Delivery Documents to the Holder and the
Company’s transfer agent (the “Transfer Agent”).  On or before the fifth
Business Day following the date on which the Company has received all of the
Exercise Delivery Documents (the “Share Delivery Date”), the Company shall issue
and dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise.  Upon delivery of the Exercise
Notice and Aggregate Exercise Price referred to in clause (ii) above, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.  If this Warrant is submitted in connection with any exercise pursuant
to this Section 1(b) and the number of Warrant Shares represented by this
Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than five Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 5(d)) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised.  No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but rather the number of shares of
Common Stock to be issued shall be rounded up to the nearest whole number.
 
(c)           Exercise Price.  For purposes of this Warrant, “Exercise Price”
means $0.25 per share, subject to adjustment as provided herein.
 
(d)           Cashless Exercise.  Notwithstanding anything contained herein to
the contrary, if at any time after a registration statement covering the Warrant
Shares that are the subject of an Exercise Notice (the "Unavailable Warrant
Shares") is not available for the resale of such Unavailable Warrant Shares at
the time of exercise, the Holder may, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the "Net
Number" of shares of Common Stock determined according to the following formula
(a "Cashless Exercise"):
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
Net Number = (A x B) - (A x C)
 
B
 
For purposes of the foregoing formula:
 
A= the total number of shares with respect to which this Warrant is then being
exercised.
 
B= the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.
 
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.




(e)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 10.
 
(f)           Insufficient Authorized Shares.  If at any time while any of the
Warrants remain outstanding, the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of the Warrants at least a number of shares
of Common Stock equal to 100% (the “Required Reserve Amount”) of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of all of the Warrants then outstanding  (an “Authorized Share Failure
”), then the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Warrants then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock.  In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
2.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The
Exercise Price and the number of Warrant Shares shall be adjusted from time to
time as follows:
 
(a)           Organic Change. If, at any time while this Warrant is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (each “Organic Change”), then, upon any subsequent
exercise of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Organic Change, the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and/or any additional consideration (the “Alternate
Consideration”) receivable as a result of such merger, consolidation or
disposition of assets by a Holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event. For purposes
of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Organic Change (if applicable), and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Organic Change, then the Holder
shall be given the same choice (no later than the time of the Organic Change) as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Organic Change.  To the extent necessary to effectuate the
foregoing provisions, any successor to the Company or surviving entity in such
Organic Change shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to exercise such warrant
into Alternate Consideration. The terms of any agreement pursuant to which an
Organic Change is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 2(b) and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to an Organic Change.
 
(b)           Antidilution protection:  The Holder shall have “weighted average
antidilution protection as listed under section 2.(b)(1) below throughout the
term of the warrant for all issuances except for Excluded Securities or unless
“full ratchet” antidilution protection applies.  The Holder shall have “full
ratchet” antidilution protection under section 2.(b) (2) only for dilutive
issuances of securities issued, except for Excluded Securities, while any of the
corresponding Notes Payable remains outstanding after the issuance of such
securities and where the proceeds are not used to repay the Notes Payable in
full including accrued interest, principal, and any penalties or fees.  Issuance
of Dilutive Issuances where the proceeds are used in whole or in part to repay
all of the Notes Payable shall be evaluated as “weighted average” under section
2.(b)(1) below .
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
(1)      Weighted Average Adjustment of Exercise Price upon Issuance of Dilutive
Securities.  If the Company issues any Dilutive Securities as described in
section 2.2 below (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding shares of
Common Stock deemed to have been issued or sold by the Company in connection
with any Excluded Securities) for a consideration per share (the “New Issuance
Price”) less than the Exercise Price in effect immediately prior to such issue
or sale (the foregoing a “Dilutive Issuance”), then immediately after such
Dilutive Issuance, the Exercise Price then in effect shall be reduced to an
amount equal to a price determined by multiplying such Exercise Price by a
fraction, the numerator of which shall be a sum equal to the number of shares of
Common Stock outstanding and deemed issued pursuant to Section 2(b) immediately
prior to such issuance, plus the number of shares of Common Stock that the
aggregate consideration received by this Company for such issuance would
purchase at such Exercise Price; and the denominator of which shall be the
number of shares of Common Stock outstanding and deemed issued pursuant to
Section 2(b) immediately prior to such issuance plus the number of shares of
such Additional Stock.
(2)      Full Ratchet Adjustment upon Issuance of shares of Dilutive
Securities.  As described in 2.1(b) above, on or after the Issuance Date the
Company issues or sells, or in accordance with this Section 2 is deemed to have
issued or sold, any shares of securities described in Section 2.2 below
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock deemed to
have been issued by the Company in connection with any Excluded Securities for a
consideration per share (the "New Issuance Price") less than a price (the
"Applicable Price") equal to the Exercise Price in effect immediately prior to
such issue or sale or deemed issuance or sale (the foregoing a "Dilutive
Issuance"), then immediately after such Dilutive Issuance, the Exercise Price
then in effect shall be reduced to an amount equal to the New Issuance
Price.  Upon each such adjustment of the Exercise Price hereunder, the number of
Warrant Shares shall be adjusted to the number of shares of Common Stock
determined by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of Warrant Shares acquirable upon exercise of this
Warrant immediately prior to such adjustment and dividing the product thereof by
the Exercise Price resulting from such adjustment.
 
 
2.2.         Provisions Applicable to Exercise Price Adjustments.  For purposes
of determining the adjusted Exercise Price under Section 2(b) above, the
following provisions shall apply:


(1)           Issuance of Options.  If the Company in any manner grants or sells
any Options (other than any Excluded Securities) and the lowest price per share
for which one share of Common Stock is issuable upon the exercise of any such
Option or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option is less than the Exercise Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the granting or sale of such Option for
such price per share. For purposes of this Section 2.2(1), the “lowest price per
share for which one share of Common Stock is issuable upon the exercise of any
such Option or upon conversion or exchange or exercise of any Convertible
Securities issuable upon exercise of such Option” shall be equal to the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to anyone share of Common Stock upon granting or sale of
the Option, upon exercise of the Option and upon conversion or exchange or
exercise of any Convertible Security issuable upon exercise of such Option.  No
further adjustment of the Exercise Price shall be made upon the actual issuance
of such share of Common Stock or of such Convertible Securities upon the
exercise of such Options or upon the actual issuance of such Common Stock upon
conversion or exchange or exercise of such Convertible Securities.
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
(2)      Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities (other than Excluded Securities) and
the lowest price per share for which one share of Common Stock is issuable upon
such conversion or exchange or exercise thereof is less than the Exercise Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the issuance of sale of such
Convertible Securities for such price per share. For the purposes of this
Section 2.2 (2), the “price per share for which one share of Common Stock is
issuable upon such conversion or exchange or exercise” shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to anyone share of Common Stock upon the issuance or sale
of the Convertible Security and upon the conversion or exchange or exercise of
such Convertible Security. No further adjustment of the Exercise Price shall be
made upon the actual issuance of such share of Common Stock upon conversion or
exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Exercise Price had been or are to be made pursuant to
other provisions of this Section 2(b), no further adjustment of the Exercise
Price shall be made by reason of such issue or sale.
 
(3)      Change in Option Price or Rate of Conversion.  If the purchase price
provided for in any Options (other than Excluded Securities), the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any Convertible Securities, or the rate at which any Convertible Securities
(other than Excluded Securities) are convertible into or exchangeable or
exercisable for Common Stock is changed, the Exercise Price in effect at the
time of such change shall be adjusted to the Exercise Price which would have
been in effect at such time had such Options or Convertible Securities provided
for such changed purchase price, additional consideration or changed conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 2.2 (3), if the terms of any Option or Convertible
Security that was outstanding as of the Closing Date are changed in the manner
described in the immediately preceding sentence, then such Option or Convertible
Security and the Common Stock deemed issuable upon exercise, conversion or
exchange thereof shall be deemed to have been issued as of the date of such
change.  No adjustment shall be made if such adjustment would result in an
increase of the Exercise Price then in effect.
 
(4)      Definition of Excluded Securities.  For purposes of this Agreement,
“Excluded Securities” shall mean:


(A)          shares of Common Stock issued or issuable pursuant to a transaction
described in Section 2(b) hereof;
 
(B)          shares of Common Stock issued, issuable, or deemed issued to
employees, consultants, attorneys, officers or directors (if in transactions
with primarily non-financing purposes) of this Company directly or pursuant to
any equity compensation plan which has been approved by the Board of Directors
of the Company, pursuant to which the Company’s securities may be issued to any
employee, officer, consultant or director for services provided to the Company
(“Approved Stock Plan”);
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
(C)           shares of Common Stock issued or issuable (1) in a bona fide,
underwritten public offering under the Act resulting in aggregate gross proceeds
of at least $10,000,000, or (2) upon exercise of warrants or rights granted to
underwriters in connection with such a public offering;
 
(D)           shares of Common Stock issued pursuant to the conversion or
exercise of convertible or exercisable securities outstanding as of the date
hereof (including without limitation, the Warrant) or subsequently issued,
provided such securities are not amended after the date hereof to increase the
number of shares of Common Stock issuable thereunder or to lower the exercise
price thereof;
 
(E)          shares of Common Stock issued or issuable in connection with a bona
fide business acquisition of or by this Company, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise, each as
approved by the Board of Directors of this Company, however, excluding shares
issued or issuable in connection with a transaction between the Company and an
Affiliate; or
 
(F)           shares of Common Stock issued or issuable in connection with any
transaction where such securities so issued are deemed included in the
definition of “Excluded Securities” by the affirmative vote or written consent
of the Required Holders.


(5)      Record Date.  If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(6)       Dividends.  In case the Company shall declare a dividend or make any
other distribution upon any stock of the Company (other than the Common Stock)
payable in Common Stock, Options or Convertible Securities, then any Common
Stock, Options or Convertible Securities, as the case may be, issuable in
payment of such dividend or distribution shall be deemed to have been issued or
sold without consideration; provided, that if any adjustment is made to the
Exercise Price as a result of a declaration of a dividend and such dividend is
rescinded, the Exercise Price shall be appropriately readjusted to the Exercise
Price in effect had such dividend not been declared;
 
(7)      Calculation of Consideration.  In case any shares of Common Stock,
Options or Convertible Securities shall be issued or sold for cash, the
consideration received therefore shall be deemed to be the’ net amount received
by the Company therefore, after deduction therefrom of any expenses incurred or
any underwriting commissions or concessions paid or allowed by the Company in
connection therewith. In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold for a consideration other than cash, the
amount of the consideration other than cash received by the Company shall be
deemed to be the fair value of such consideration as determined in good faith by
the Board, after deduction of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith.  In case any Options shall be issued in connection with the issuance
and sale of other securities of the Company, together comprising one integral
transaction in which no specific consideration is allocated to such Options by
the parties thereto, such Options shall be deemed to have been issued for such
consideration as determined in good faith by the Board of Directors of the
Company.  If Common Stock, Options or Convertible Securities shall be issued or
sold by the Company and, in connection therewith, other Options or Convertible
Securities (the “Additional Rights”) are issued, then the consideration received
or deemed to be received by the Company shall be reduced by the fair market
value of the Additional Rights (as determined using the Black-Scholes option
pricing model or another method mutually agreed to by the Company and the
Holder). The Board shall respond promptly, in writing, to an inquiry by the
Holder as to the fair market value of the Additional Rights.
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
2.3.         If the Company, at any time while this Warrant is outstanding: (A)
pays a stock dividend or otherwise makes a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company upon exercise of this
Warrant), (B) subdivides outstanding shares of Common Stock into a larger number
of shares, (C) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (D) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be adjusted by
multiplying the Exercise Price by a fraction, of which the numerator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event,
and the number of shares issuable upon exercise of this Warrant shall be
proportionately adjusted to result in the same Aggregate Exercise Price as
existed immediately prior to such event. Any adjustment made pursuant to this
Section 2(c) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
or shall become effective immediately after the effective date of such
subdivision, combination or re classification, as applicable.


 
3.      NONCIRCUMVENTION.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
Warrants, 100% of the number of shares of Common Stock as shall from time to
time be necessary to effect the exercise of the Warrants then outstanding
(without regard to any limitations on exercise).
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
4.      WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant.  In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this Section 4, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.
 
5.           REISSUANCE OF WARRANTS.
 
(a)           Transfer of Warrant.  If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 5(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 5(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.  Applicable transfer taxes, if any,
shall be paid by the Holder.
 
(b)           Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 5(d)) representing the right to purchase the Warrant
Shares then underlying this Warrant.
 
(c)           Exchangeable for Multiple Warrants.  This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 5(d)) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
(d)           Issuance of New Warrants.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 5(a) or Section 5(c), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), and (iii) shall have an
issuance date, as indicated on the face of such new Warrant which is the same as
the Issuance Date.
 
6.           NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with the Settlement Agreement.  The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property to holders of shares
of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.
 
7.           AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Required
Holders; provided that no such action may (i) increase the exercise price of any
Warrants or decrease the number of shares or change the class of stock
obtainable upon exercise of any Warrants, (ii) modify Section 1(d) of this
Warrant or (iii) disproportionately affect the Holder in a materially and
adversely manner (except as a result of holding a greater percentage of Warrant
Shares) without the written consent of the Holder.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Warrants then outstanding.
 
8.           GOVERNING LAW.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of California without regard
to the choice of law principles thereof.
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
9.           CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly
drafted by the Company and all the Holders and shall not be construed against
any person as the drafter hereof.  The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.
 
10.           DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two (2) Business Days of receipt of the
Exercise Notice giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile the disputed determination of the Exercise Price to a
mutually agreeable independent, reputable investment bank, or such other Person
as the Holder and the Company may mutually agree.  The Company shall cause at
its expense the investment bank or other Person, as the case may be, to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations.  Such investment bank’s or other
Person’s determination or calculation, as the case may be, shall be binding upon
all parties absent demonstrable error.
 
11.           TRANSFER.                      This Warrant may be offered for
sale, sold, transferred or assigned without the consent of the Company,
except  that the Warrant may not be offered for sale, sold, assigned or
transferred unless (A) the Warrant is subsequently registered, (B) such
transferor shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that the Warrant to be sold, assigned
or transferred may be sold, assigned or transferred pursuant to an exemption
from such registration, (C) such transferor provides the Company with reasonable
assurance that the Warrant can be sold, assigned or transferred pursuant to Rule
144 or Rule 144A promulgated under the 1933 Act, as amended (or a successor rule
thereto) (collectively, “Rule 144”), or (D) the sale, assignment, or transfer
meets the requirement of Regulation S under the 1933 Act, as amended.
 
12.           CERTAIN DEFINITIONS.  For purposes of this Warrant, the following
terms shall have the following meanings:
 
(a)           “Bloomberg” means Bloomberg Financial Markets.
 
(b)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.
 
(c)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 10.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
(d)           “Common Stock” means (i) the Company’s shares of Common Stock, par
value $0.001 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.
 
(e)           “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
(f)           “Eligible Market” means the Principal Market, the American Stock
Exchange, The New York Stock Exchange, Inc., the Nasdaq National Market or The
Nasdaq SmallCap Market.
 
(g)           “Expiration Date” means the date thirty-six (36) months after the
Issuance Date or, if such date falls on a day other than a Business Day or on
which trading does not take place on the Principal Market (a “Holiday”), the
next date that is not a Holiday.
 
(h)           “Fundamental Transaction” means that the Company shall, directly
or indirectly, in one or more related transactions, (i) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company, including
intellectual property, to another Person, or (iii) allow another Person to make
a purchase, tender or exchange offer that is accepted by the holders of more
than fifty percent (50%) of either the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than fifty percent (50%)
of the outstanding shares of Common Stock (not including any shares of Common
Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), (v) reorganize, recapitalize
or reclassify its Common Stock (other than a forward or reverse stock split), or
(vi) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
fifty percent (50%) of the aggregate ordinary voting power represented by issued
and outstanding Common Stock.
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
(i)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
(j)           “Organic Change” means a transaction as described in section 2(a).
 
(k)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
(l)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(m)           “Principal Market” means the OTC Bulletin Board.
 
(n)           “Required Holders” means the holders of the Warrants representing
at least a majority of shares of Common Stock underlying the Warrants then
outstanding.
 
(o)            “Successor Entity” means the Person (or, if so elected by the
Required Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
 


IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.


COMPOSITE TECHNOLOGY CORPORATION






By: ___________________________________
Benton H Wilcoxon
Chief Executive Officer
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
COMPOSITE TECHNOLOGY CORPORATION
 
The undersigned holder hereby exercises the right to purchase _________________
shares of Common Stock (“Warrant Shares”) of Composite Technology Corporation, a
Nevada corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.
1.  Form of Exercise Price.  Complete One:
a.  The Holder intends that payment of the Exercise Price shall be made as “Cash
Exercise” with respect to ____________ Warrant Shares.
b.  The Holder intends to exercise a total net exercise
of     ___________  Warrant Shares on a cashless basis under the following
formula:
Net Number = (A x B) - (A x
C)                                                                
B
For purposes of the foregoing formula:
A= the total number of shares with respect to which this Warrant is then being
exercised.  Insert number of warrants:_____________
 
B= the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date below: $_____________
 
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.  $____________


2.  Payment of Exercise Price.  For Cash Exercises, the holder shall pay the
Aggregate Exercise Price in the sum of $___________________ to the Company in
accordance with the terms of the Warrant.


3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.


Date: _______________ __, ______




   Name of Registered Holder




By:          ______________________
Name:
Title:
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT




The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
Name of Transfer Agent] to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated _______________
from the Company and acknowledged and agreed to by [Insert Name of Transfer
Agent].






COMPOSITE TECHNOLOGY CORPORATION






By:                                                                          
Benton H. Wilcoxon
Chief Executive Officer
 
Common Stock Warrant – Composite Technology Corporation
 
 

--------------------------------------------------------------------------------

 